department of the treasury internal_revenue_service washington d c date number release date gl-609651-97 cc ebeo uil memorandum for delaware - maryland district counsel’s office attn sandra jefferson from subject taxpayers a court x state a attorney b newspaper x dollar_figuree dollar_figuref dollar_figureg dollar_figureh z date m date n date o date p date q date r date s date t date v date w date x date y date z date a michael roach chief branch cc ebeo - proposed closing_agreement united_states district_court for the district of delaware new jersey ms sandra jefferson date c date d date e august this is in response to your request for assistance on or about date d regarding the proposed closing_agreement in the above-referenced case you have requested our response no later than date z our understanding of the facts and discussion of the issues and recommendation regarding the proposed closing_agreement is set forth below issue sec_1 whether sec_4980 is a tax or a penalty for purposes of determining the government’s priority status for such claims under the bankruptcy code whether the excise_tax on the amount received by taxpayers a on the reversion of their pension assets is a pre-petition priority tax claim or an administrative claim if it is a penalty and not a tax whether the penalty is the type of penalty covered under bc sec_503 if it is a tax and not a penalty may the tax claim be subordinated to the claims of general unsecured creditors whether the service can and or should consider a compromise of a tax_liability while a bankruptcy proceeding is pending background taxpayers a filed a petition under chapter of the bankruptcy code in court x on date m the case was opened as a non-sausa large case in your office on date n days after date m and was assigned to attorney b on date o the service filed a proof_of_claim for over dollar_figuree which has since been settled sometime thereafter the service filed additional smaller claims most of which we understand have since been resolved or withdrawn sometime in early date p over months after taxpayers a filed their petition in bankruptcy an article appeared in newspaper x indicating that taxpayers a had terminated their pension_plan and intended to use a portion of the proceeds to fund a corporate_reorganization although a plan termination during the pendency of taxpayers a’s bankruptcy would require bankruptcy court approval your office did not receive any pleadings from the bankruptcy court regarding a plan termination we understand that the reversion occurred on date q over years after taxpayers a filed their petition in bankruptcy we also understand that taxpayers a claim to have established a qualified_replacement_plan as described in sec_4980 attorney b of your office initially believed that the reversion may have occurred before assets were transferred to the replacement plan and as such the excise_tax under sec_4980 may apply at a percent rate rather than a percent rate it now appears more probable than not that the assets were transferred to the replacement plan on date r prior to the reversion on date q accordingly absent further facts to support a determination that taxpayers a failed to establish a qualified_replacement_plan we have assumed that the excise_tax under sec_4980 would apply at a percent rate the reorganization plan and disclosure statement which was subsequently amended on or about date s was filed with the bankruptcy court on or about date t during the 20th month after taxpayers a filed their petition in bankruptcy the service filed objections to the reorganization plan on or before date v approximately month later the reorganization plan was confirmed by the bankruptcy court on date w approximately month after date v we understand from attorney b that the effective date of the reorganization plan was date x days after the plan was confirmed and days after taxpayers a received the reversion the reorganization plan provides that the new retailer is responsible for any post-petition and post-confirmation tax_liabilities the post-confirmation tax_liabilities are substantial including an approximate dollar_figuref sec_4980 excise_tax liability which according to taxpayers a’s estimate sec_1 is attributable to the approximate dollar_figureg pension_plan reversion that was used to fund the reorganization plan we understand that all of the government’s objections to the reorganization plan were resolved except that no agreement was reached regarding whether the excise_tax liabilities would have pre- petition priority status or administrative status because taxpayers a wanted to preserve the right to challenge any administrative claim filed on date y days after the effective date of the reorganization plan the service and taxpayers a executed an escrow agreement under which taxpayers a agreed to hold approximately dollar_figuref in escrow until a decision is made by the service regarding the proposed closing_agreement on or before date z days later or as necessary until a judicial determination is made as to the characterization of the exaction and the amount of the sec_4980 liability the dollar_figuref is the amount of the approximate potential sec_4980 excise_tax liability if a percent rate applies we understand that your office has taken the position that the excise_taxes and income taxes due are post-petition administrative claims rather than pre-petition claims under bc sec_507 or sec_507 we also understand that based on united_states v reorganized cf i fabricators of utah inc u s and in re unitcast inc b r bap 6th cir taxpayers a have taken the position taxpayers a’s estimates were used since the forms relating to the excise_taxes were not due until date y that the sec_4980 excise_tax is not an administrative expense because it is a penalty and it is not the type of penalty referred to in bc sec_503 however as stated above the two cases which have explicitly discussed whether sec_4980 imposes a tax or a penalty have both held that the exaction was a tax not a penalty in re c-t of virginia inc f 2d big_number 4th cir decided prior to cf i and in re juvenile shoe corporation of america 99_f3d_898 8th cir decided after cf i sometime in date a approximately years after filing their petition in bankruptcy taxpayers a submitted the proposed closing_agreement a copy of which was forwarded by your office to state a district_counsel on date c and to our office by email on date d the approximate date of this assistance request sometime thereafter taxpayers a filed a motion requesting an estimation of certain disputed contingent and unliquidated claims the government filed an objection to the motion with respect to the inclusion of the excise and income taxes relating to the reversion on the grounds that those taxes are administrative claims the hearing on that motion took place on date e in addition because of the uncertainty regarding whether taxpayers a established a qualified_replacement_plan we understand that special procedures upon your office’s advice filed an administrative claim based on a potential percent excise_tax liability under sec_4980 discussion issue the leading case on whether a liability under the internal_revenue_code is a tax or a penalty for purposes of the bankruptcy code priority provisions is the supreme court's decision in 518_us_213 cf i involved whether the sec_4971 accumulated_funding_deficiency excise_tax was a tax or a penalty for purposes of determining priority status under the bankruptcy code relying on earlier decided cases such as 313_us_283 and 315_us_510 the court reasoned that the operation of the provision using the term in question not the label placed on the exaction is dispositive of the exaction’s characterization under the bankruptcy code under new york a tax is a pecuniary burden laid upon individuals or property for the purpose of supporting the government new york u s pincite under feiring a tax is a pecuniary burden laid upon individuals or their property for the purpose of defraying the expenses of government or of undertakings authorized by it feiring u s pincite under 282_us_568 a penalty is an exaction imposed by statute as punishment for an unlawful act based on these standards the court concluded that the exaction imposed under sec_4971 was a penalty in concluding that the sec_4971 exaction was penal in character the supreme court also emphasized the excise_tax structure ie a flat percentage tax followed by a substantially greater flat_tax percentage if certain action did not occur and legislative_history h_r rep no pdollar_figure for this reason the bill places the obligation for funding and the penalty for underfunding on the person on whom it belongs -namely the employer before the supreme court decided cf i the fourth circuit considered a similar issue whether sec_4980 imposed a tax or a penalty for purposes of the bankruptcy code in re c-t of virginia inc 977_f2d_137 4th cir because the legislative_history provided little guidance on this issue the fourth circuit applied a standard similar to the operation of the provision standard subsequently applied by the supreme court in cf i in holding that the exaction imposed under sec_4980 is a tax for purposes of bankruptcy the fourth circuit noted the deterrent effect of the sec_4980 exaction but concluded that that attribute alone did not prevent the exaction from being considered an excise_tax entitled to priority treatment in bankruptcy in re c- t of virginia inc involved a tax_year in which sec_4980 was imposed at a percent rate after the supreme court decided cf i the eighth circuit decided in re juvenile shoe corporation of america 99_f3d_898 8th cir which involved whether a percent exaction under sec_4980 was a tax or a penalty for purposes of the bankruptcy code the eighth circuit applied the operation of the provision standard set forth in cf i and recognized the provision’s revenue recapture attributes congress granted a corporate tax exemption to employers for placing money in an employee pension fund as the pension fund grows it includes earnings on the money that would have been taken as tax revenue at the corporate tax_rate had it not been placed in the pension fund although the employer must pay the corporate tax_rate on funds reverted from the pension_plan the employer earns interest while the funds are in the pension_plan and the government is denied the use of the tax revenue during the same period forcing the government to borrow from other sources to fund its operations capturing the tax_benefit the employer received at the expense of the government has the same purpose and the fourth circuit in in re c-t of virginia inc applied the following standard i a tax includes a pecuniary burden laid upon individuals or their property for the purpose of defraying the expenses of government or of undertakings authorized by it quoting city of new york v feiring u s ii an excise_tax is an indirect_tax one not directly imposed upon persons or property and is one that is ‘imposed on the performance of an act the engaging in any occupation or the enjoyment of a privilege’ new neighborhoods f 2d pincite quoting in re tri- manufacturing sales co 82_br_58 bankr s d ohio and iii a penalty is a n enactment which has as its purpose the punishment of conduct perceived as wrongful regardless of the terminology employed by the legislature in re kline 403_fsupp_974 d md aff’d 547_f2d_823 4th cir similar effect as assessing the tax prior to the employer’s placement of the funds in the pension_plan in re juvenile shoe corporation of america f 3d pincite citations omitted the court acknowledged that the use of a flat rate may not accurately reflect the government’s revenue loss but noted that congress imposed a flat rate for the sake of simplicity moreover a general accounting office report reviewed by congress in in considering whether to increase the rate concluded that in many cases a percent rate is not sufficient to recapture the tax benefits received by an employer in re juvenile shoe corporation of america f 3d pincite with respect to cf i the court stated the reorganized cf i definition of a penalty requires that the exaction be imposed as punishment for an unlawful act although congress disfavors the reversion of pension_plan funds to employers it has not made such reversions unlawful instead giving employers that inadvertently over fund their employee pension plans the right to revert the overfunding in re juvenile shoe corporation of america f 3d pincite the court noted that sec_4971 unlike sec_4980 was not enacted to generate or recapture revenue since it imposes a tax on conduct that does not deny the government any_tax revenue in re juvenile shoe corporation of america f 3d pincite it also noted that unlike sec_4980 the conduct taxed by sec_4971 is prohibited under federal_law citing to the minimum_funding requirements applicable to pension plans see u s c sec_1001 accordingly the court concluded that the primary operation of sec_4980 is to support the government rather than to penalize an unlawful act and thus the assessment constitutes an excise_tax entitled to priority in bankruptcy in re juvenile shoe corporation of america f 3d pincite case development hazards and other considerations we believe that the decisions in in re c-t of virginia inc and in re juvenile shoe support the conclusion that the percent sec_4980 exaction involved in this case is a tax under a cf i operation of the provision analysis issue taxpayer a has taken the position that the sec_4980 liability insofar as it is a tax is a prepetition liability because it compensates the government for tax revenue which was lost prepetition taxpayer a is comparing this case to situations where an employer incurs liabilities post-petition as a result of failing to meet the statutory funding obligations for a pension_plan with respect to work performed by employees prepetition the courts have held that such liabilities should be treated as prepetition debts insofar as they arise from obligations incurred with respect to employees’ prepetition services pbgc v cf i fabricators of utah inc 150_f3d_1293 10th cir cert_denied 119_sct_2020 pbgc claim for post-petition funding obligations pbgc v sunarhauserman inc 126_f3d_811 6th cir same pbgc v skeen in re bayly corp 163_f3d_1205 10th cir pbgc claim for unfunded benefit liabilities in re 219_br_741 6th cir bap sec_4971 penalties these cases are distinguishable because they involve debts arising from obligations to employees incurred prepetition in contrast the excise_tax at issue in this case arises only as a result of a post-petition event a tax claim is properly claimed as an administrative expense under bc sec_503 if it is incurred by the estate except a tax of the kind specified in bc sec_507 bc sec_507 applies generally to excise_taxes imposed on transactions occurring before the petition this case involves an excise_tax on a transaction the reversion of assets from a qualified_plan occurring post-petition thus bc sec_507 does not apply and instead the tax was incurred by the estate under bc sec_503 the fact that one purpose of the sec_4980 tax is to recapture_tax benefits received prepetition is not relevant because this tax is not in fact imposed on any activities or events occurring prior to the reversion sec_4980 liability is imposed as a result of the reversion and the tax is computed based on the assets reverted cf in re hillsborough holdings corp 116_f3d_1391 11th cir income_tax for tax period ending post-petition but derived from prepetition events is a prepetition claim in re pacific-atlantic trading co 64_f3d_1292 9th cir same in re l j o’neill shoe co 64_f3d_1146 8th cir same based on the percent rate applicable in this case we conclude that the sec_4980 liability is a tax incurred by the estate post-petition which is payable in full as an administrative tax claim pursuant to bc sec_503 issue if the court were to find that the sec_4980 liability is a penalty we do not recommend that your office argue that the penalty in this case is the type of penalty covered under bc sec_503 therefore if the sec_4980 liability is a penalty we recommend that it be treated as a general unsecured claim case development hazards and other considerations issue the supreme court held in cf i supra that a claim cannot be categorically subordinated in a manner inconsistent with the statutory priorities in the bankruptcy code while cf i addressed the sec_4971 liability deemed to be a penalty in that case the court’s analysis is equally applicable to other types of claims if the sec_4980 liability is a tax it must be paid as an administrative expense pursuant to bc sec_503 and cannot be equitably subordinated to claims of general unsecured creditors issue we believe that the service’s current policy not to consider compromises of tax_liabilities submitted by a debtor in bankruptcy irm bankruptcy handbook is intended to apply to a compromise regarding doubt as to collectibility rather than a compromise such as the one proposed in this case that is based on the hazards of litigating claim classification issues accordingly we do not believe that the current policy precludes consideration of a compromise we also note that if the service’s request for payment of the sec_4980 liability is objected to then this matter should be referred to the department of justice and consideration of any settlement would be within their office’s jurisdiction sec_7122 ccdm conclusion sec_1 the sec_4980 reversion tax as applicable at a percent rate in this case is a tax for purposes of determining the government’s priority status for such claims under the bankruptcy code the excise_tax on the amount received by taxpayers a on the reversion of their pension assets is an administrative claim if the exaction were considered a penalty we do not recommend that your office argue that the penalty in this case is the type of penalty covered under bc sec_503 therefore if the sec_4980 liability is a penalty we recommend that it be treated as a general unsecured claim no tax claim can be subordinated to the claims of general unsecured creditors the service can and should consider a compromise of a tax_liability while a bankruptcy proceeding is pending unless the compromise is based on doubt as to collectibility recommendation if taxpayers a properly established a qualified_replacement_plan as described in sec_4980 and thus the percent rate is applicable we believe that the service ‘s assertion that the sec_4980 excise_tax liability is a tax which is payable in full as an administrative expense under bc sec_503 is reasonable and supportable in law this response has been coordinated with general litigation and employee_plans if you have any questions regarding this matter please call me or amy speetjens at the branch telephone number ____________________ michael j roach
